DETAILED ACTION
	This Office Action is responsive to the Amendment and remarks received January 17, 2022 (hereafter “Amendment” and “Remarks” respectively).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.
Response to Amendment
	The Amendment has been entered. Claims 1-13, 15-19, and 21-26 are amended. 
	The Applicant notes support for the Amendment at paragraphs 45-50, the original claims, and elsewhere in the Specification. Remarks at 1.
Response to Arguments
35 U.S.C. §112 
The Applicant contends that the Amendment overcomes the rejections of Claims 1-26 under 35 U.S.C. 112(b) as being indefinite. This argument is persuasive in view of the Amendment and the rejection is accordingly withdrawn.

35 U.S.C. §103
With respect to the 35 U.S.C. 103 rejection of Claims 1-26 as unpatentable over U.S. Patent Np. 6,613,383 to George (“GEORGE”), the Applicant’s arguments have been fully considered, however, it is respectfully submitted that the arguments are not persuasive. 
First, the Applicant argues that the alumina coated ceramic particle of GEORGE is only an intermediate, and accordingly does not read on the claimed colloidal gel, slurry, or sintered article made from particles with thin coatings prepared with 1 to 9 cycles of atomic layer deposition. 
Contrary to this argument, GEORGE does teach deposition of the sintering aid film by atomic layer deposition (abstract) comprising the claimed thickness and this meets the limitations of “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition.” In addition, GEORGE column 11 lines 40-45 states “only six reaction cycles are needed to initiate Al2O3 growth on the entire surface of the particles” and column 5 lines 50-55 “[a]tomic layer controlled growth techniques permit the deposition of coatings of up to about 0.3 nm in thickness per reaction cycle, and thus provide a means of extremely fine control over coating thickness.”
Additionally, placing ceramic particles into a slurry is common knowledge in the art and is routinely done in order to deposit a film of the ceramic particles onto a substrate. Accordingly, the Amendment changing the claims to be directed to a colloidal gel or slurry comprising ceramic particles does not overcome the rejection.
Second, the Applicant contends that the invention now claimed provides unexpected results. To support this argument the Applicant argues (1) the claimed invention provides surprisingly low activation energy in view of the prior art (2) the teachings of GEORGE are very broad and point to relatively thick coatings as being desirable, in contrast to the unexpected findings of the instant disclosure; (3) the unexpected results demonstrated by the Applicant are commensurate in scope with the claims as shown by Fig. 4, the limited set of high melting point ceramic cores and defined range of ALD and thickness; (4) the unexpected results show the claimed particles made with very few ALD cycles are surprisingly shown to be superior to particles made with higher numbers of ALD cycles as suggested to be more desirable by GEORGE; (5) Claim 19 is additionally patentable over GEORGE because clogging did not occur during printing and final parts did not war or deform thus providing a further unexpected result; (6) Claims 5 and 27 are additionally patentable because binder adds alumina as a separate powder and there is no motivation to combine the teachings. 
It is respectfully submitted that the Applicant’s unexpected results argument is not persuasive. 
To rebut a prima facie case of obviousness by alleged unexpected results, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e)
The Applicant’s unexpected results argument is not persuasive for the following reasons. First, GEORGE teaches all of the structure claimed and therefore necessarily comprises the same properties as the claimed ceramic particles. Second, the Applicant’s alleged unexpected results are not compared to the closest prior art of record – GEORGE. 
With respect to Claims 2 and 5, the Applicant contends that the claims are patentable over GEORGE because “the coating thickness of one or less nm corresponds to the claimed number of ALD cycles.” It is respectfully submitted that this argument is not persuasive because GEORGE teaches the disputed limitations as asserted in the rejection below.
With respect to Claim 9, the Applicant contends that because it requires the recited ion conductivity properties, the claims are unexpected and superior over GEORGE which requires thicker coatings. It is respectfully submitted that this argument is not persuasive because (1) GEORGE teaches the disputed limitations as asserted in the rejection below, and (2) the alleged unexpected results are not in comparison with the closest prior art of record.
Prior Art
US2011/0198216 to Larsen et al. discloses an anode supported fuel cell comprising yttrium stabilized zirconia components
US2017/0155169 to Hitz et al. discloses ceramic ion conducting structures comprising yttrium stabilized zirconia and a sintering aid such as alumina (¶ [0046]-[0047], [0107]) for electrochemical energy storage devices.
US2016/0285122 to El Batawi et al. discloses solid oxide fuel cells comprising YSZ film components that include alumina additive or sintering aid (¶ [0026], abstract), such as YSZ electrolyte layers (¶ [0030]-[0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

Claims 1-4, 9, 14-18, 21, and 23-28 are rejected under 35 U.S.C. § 103 as being unpatentable over George et al (US 6,613,383 B1), hereinafter “George.”
Regarding claim 1, George teaches a ceramic particle comprising:
	a core substrate chosen from aluminum nitride, silicon nitride, silicon carbide (nitrides of Group 14 elements) (col. 3, lines 16-45) and zirconium oxide (zirconia) (col. 3, lines 31-41); and
	a coating of sintering aid film with a thickness less than 3 nm and covering the core substrate, in this case the ultrathin conformal coating with a thickness more preferably 0.1 nm to 50 nm and most preferably 1 nm to 10 nm (col. 3, lines 52-60) that functions as a sintering aid (col. 4, lines 40-57).
	Applicant is reminded that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05). Here, one with ordinary skill in the art would realize to make the sintering aid film coating to be less than 3 nm (see col. 3, lines 52-60) in order to provide the desired sintering aid function (see col. 4, lines 40-57). Therefore, it would have been obvious to have made the sintering aid film thickness to be less than 3 nm in order to provide the desired sintering aid function.
	Applicant is reminded that “‘even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113). GEORGE further discloses all of the structure claimed including the claimed core, the claimed sintering aid film coating, and the claimed thickness of the sintering aid film covering the core substrate. Accordingly, GEORGE discloses a structure that meets all of the claimed limitations and is fully capable of being formed by the claimed product-by-process language “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition. 
	In addition, Claim 1 of GEORGE recites “an ultrathin conformal coating on particles comprising conducting a sequence of two or more self-limiting reactions at the surface of said particles to form an ultrathin conformal coating bonded to the surface of said particles” where the sequence of two or more self-limiting reactions is described as atomic layer deposition cycles throughout the disclosure. Accordingly, GEORGE discloses application of two or more cycles of ALD which overlaps and renders obvious the claimed product-by-process language “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition” as claimed. 
	GEORGE does not expressly state the ceramic particles are in a colloidal gel or slurry.
	However, it is well known in the art that many common materials processing techniques for ceramic materials include placing ceramic particles into a slurry in order to make the ceramic particles more suitable for handling and deposition as a film using 
	One of ordinary skill in the art using the invention of GEORGE would have found it obvious to place the ceramic particles of GEORGE into a slurry. The motivation for doing so would have been to facilitate film formation with the ceramic particles using well-known methods.
Regarding claim 2, George further teaches that the sintering aid film thickness is less than 1 nm to 1nm, in this case more preferably 0.1 nm to 50 nm and most preferably 1 nm to 10 nm (col. 3, lines 52-60) that functions as a sintering aid (col. 4, lines 40-57). As discussed in the rejection of claim 1, above, a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. Here, one with ordinary skill in the art would realize to make the sintering aid film coating to be less than 1 nm to 1 nm (see col. 3, lines 52-60) in order to provide the desired sintering aid function (see col. 4, lines 40-57). Therefore, it would have been obvious to have made the sintering aid film thickness to be less than 1 nm to 1 nm in order to provide the desired sintering aid function.
Regarding claim 3, GEORGE further discloses all of the structure claimed including core and coating of the same composition claimed. GEORGE further discloses a ceramic article made by sintering the ceramic particles of Claim 1 (summary section).
Regarding claim 4, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 1, above. As in claim 1, the limitation “wherein the atomic layer deposition uses a system chosen from a fluid bed reactor, a 
Regarding claim 9, George further teaches that all of the structure claimed including a ceramic article of Claim 3 and accordingly inherently teaches the claimed properties.
Regarding claim 14, George teaches the ceramic particles of Claim 1 and therefore teaches “a ceramic precursor powder comprising the ceramic particles of Claim 1” as claimed. GEORGE is silent as to the ceramic particle’s activation energy however GEORGE teaches all of the positively recited structure, configured as claimed, and comprising the same composition claimed. Accordingly, GEORGE inherently teaches the claimed properties. (see MPEP § 2112).
Regarding claim 15, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 1, above. GEORGE discloses the coating of the sintering aid film covering the core substrate comprises island of film across the surface of the ceramic particle where here islands are interpreted to be portions of the film that partially cover the core as is understood in the art with respect to the term “island” in the context of material coatings. GEORGE Example 2 states that basal planes are “randomly covered” with the deposited SiO2 coating whereas edge planes are fairly uniformly covered. Accordingly, because of the lack of complete 
Regarding claim 16, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 1, the limitation “wherein the coating of the sintering aid film is prepared with one cycle of atomic player deposition and sintered in air at about 1350°C for about 2 hours” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations, including a ceramic article made from a ceramic precursor powder comprising the ceramic particles of Claim 1 (col. 2 lines 25-35 “making a ceramic part, comprising forming a shaped mass from a plurality of particles of a sinterable inorganic material that have an ultrathin conformal coating of a sintering aid on their surfaces, and then exposing said shaped mass to conditions sufficient to sinter the particles to form a shaped part”) the claim is rendered obvious.
Regarding claim 17, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 3, the limitation “wherein the ceramic article is prepared with from about one cycle to about 9 cycles of atomic layer deposition” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations the claim is rendered obvious. In addition, as discussed above with respect to Claim 1, GEORGE teaches the application 
Regarding claim 18, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 3, the limitation “wherein the ceramic article is prepared with 5 cycles of atomic layer deposition” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations of the claimed ceramic article, the claim is rendered obvious. GEORGE teaches the application of two or more ALD cycles which overlaps the range claimed, and specifically teaches an embodiment comprising 6 ALD cycles of alumina.
Regarding claim 21, George further teaches that the sintering aid film is chosen from magnesium oxide and yttrium oxide (yttria) (col. 3, line 61 to col. 4, line 13).
Regarding claim 23, George further teaches that the core substrate comprises aluminum nitride (col. 3, lines 19-32) and the sintering aid film is magnesium oxide (col. 3, line 61 to col. 4, line 13).
Regarding claim 24, George further teaches that the core substrate is chosen from silicon nitride and silicon carbide (Group 14 carbide) (col. 3, lines 19-32) and the sintering aid film is magnesium oxide (col. 3, line 61 to col. 4, line 13).
Regarding claim 25, George further teaches that the sintering aid film is alumina as discussed above.
Regarding claim 26, George further teaches that the sintering aid film is a uniform, conformal coating (col. 3, lines 52-60) of the core substrate.
Regarding claim 27, George further teaches, as discussed above, a ceramic 
While George is silent with respect to the zirconia core comprising yttria-stabilized zirconia, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have utilized ysz as the type of zirconia for the core. The motivation for doing so would have been to utilize a phase stable material well known in the art to be suitable for use in a variety of applications such as fuel cell electrolyte or electrode layers or dental ceramics as discussed above. 
Regarding Claim 28, George is silent with respect to a solid oxide fuel cell comprising the ceramic particle of Claim 27 however one of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to have utilized the zirconia core alumina coated particle of George in a solid oxide fuel cell, for example as part of the electrolyte layer or as a component in the electrodes because it is well known in the art that ysz particles, along with alumina sintering aid, may be used in fuel cell components.

Claims 5, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Binder et al (US 2007/0142206 A1), hereinafter “Binder.”
Regarding clam 5, George further teaches that the sintering aid film coating comprises Al2O3, in this case alumina (col. 3, line 61 to col. 4, line 13) but does not teach its loading nor that the core substrate is yttria-stabilized zirconia (YSZ) or 8YSZ. 2O3 in the sintering aid and YSZ in the core in order to facilitate manufacturing a suitable dental ceramic.	The limitation “added by atomic layer deposition” is a product-by-process limitation. As discussed in the rejection of claim 3, above. The claim is rendered obvious because George and Binder teach all of the positively-recited structural limitations.
	Furthermore, as asserted above with respect to Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the ceramic particles of George into a slurry in order to facilitate film deposition using well-known techniques such as gravure coating, doctor blade coating, or screen printing.
Regarding claim 11, George does not teach that the core substrate is partially stabilized zirconia with an yttrium oxide doping of 3 mole percent. However, Binder teaches a ceramic comprising yttrium-stabilized zirconium oxide with 3 mol% yttrium oxide (¶ 0037). One with ordinary skill in the art would realize that providing such a ceramic would facilitate manufacturing a suitable dental ceramic (see ¶ 0037). Therefore, it would have been obvious to have provided zirconia stabilized with 3 mol% yttrium oxide in order to facilitate manufacturing a suitable dental ceramic.
Regarding claim 13, George does not teach the Al2O3 is included in an amount of 2O3 as a sintering aid in an amount between 0 and 5.4 wt% (¶ 0014 & 0037). One with ordinary skill in the art would realize that providing such a ceramic particle would facilitate manufacturing a suitable dental ceramic (see ¶ 0037). Therefore, it would have been obvious to have included from about 0.2 wt% to 2 wt% Al2O3 in the sintering aid in order to facilitate manufacturing a suitable dental ceramic.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Takeuchi et al (US 6,476,539 B1), hereinafter “Takeuchi.”
Regarding claim 6, George further teaches that the sintering aid film coating comprises Al2O3, in this case alumina (col. 3, line 61 to col. 4, line 13) but does not teach its loading nor that the core substrate is partially stabilized zirconia or 3 YSZ. However, Takeuchi teaches a substrate of partially stabilized zirconia (col. 6, lines 22-40; col. 11, lines 45-63) and alumina as a sintering aid at a loading of 0.05 wt% to 20 wt% (col. 11, line 64 to col. 12, line 13). One with ordinary skill in the art would understand that sintering partially stabilized zirconia with 20 wt% alumina sintering additive would facilitate piezoelectric/electrostricitve element operation (see col. 11, line 64 to col. 12, line 13). Therefore, it would have been obvious to have made partially stabilized zirconia and 20 wt% alumina sintering aid in order to facilitate piezoelectric/electrostricitve element operation.	

Claims 7, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Park et al (US 2010/0055340 A1), hereinafter “Park.”
Regarding claim 7, George further teaches that the substrate may be zirconia (col. 3, lines 31-41) and the sintering aid film coating is chosen from alumina (col. 3, line 61 to col. 4, line 13) but does not teach that the core substrate is cerium oxide. However, Park teaches a coated ceramic particle comprising a core made of ceria, zirconia, and others (¶ 0025) and a coating comprising silica, alumina, yttria oxide, and others (¶ 0024). One with ordinary skill in the art would realize that substituting the ceria substrate of Park for the zirconia substrate of George would yield the predictable result of providing a ceramic particle with the desired properties (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.). Therefore, it would have been obvious to have made the substrate of ceria in order to achieve the predictable result of a ceramic particle with the desired properties.
Regarding claim 20, George does not teach the solid oxide fuel cell (SOFC). However, Park teaches a SOFC comprising coated particles in components such as the anode and electrolyte (¶ 0035). One with ordinary skill in the art would realize that including the ceramic particles would facilitate SOFC operation (see ¶ 0035). Therefore, it would have been obvious to have included the ceramic particles in order to facilitate SOFC operation.



Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Yamamoto et al (US 2003/0198417 A1), hereinafter “Yamamoto.” 
Regarding claim 8, George further teaches that the core substrate comprises aluminum nitride (col. 3, lines 19-32) but does not teach that the sintering aid film comprises approximately 3 % yttrium oxide. However, Yamamoto teaches including approximately 3 % yttrium oxide in the sintering aid, in this case partially stabilized zirconia containing about 1 mol% to 2.8 mol% yttria (Y2O3) (¶ 0553). “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”); see also MPEP § 2144.05 I.). Here, one with ordinary skill in the art would understand that including approximately 3% yttrium oxide would prevent phase transfer and prevent the sintering aid’s effect from being lowered (see ¶ 0553), thereby facilitating improved ceramic particle formation. Therefore, it would have been obvious to have included approximately 3% yttrium oxide in order to facilitate improved ceramic particle formation.


Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Lim et al (US 2017/0275769 A1), hereinafter “Lim.”
Regarding claim 10, George does not teach that the core substrate is YSZ comprising about 8 mole percent yttrium oxide. However, Lim teaches including YSZ comprising 8 mol% yttria (¶ 0075). One with ordinary skill in the art would realize that including YSZ with 8 mol% yttria would enable electrode fabrication (see ¶ 0074-0079 & 0082-0085). Therefore, it would have been obvious to have included YSZ doped with 8 mol% yttria in order to enable electrode fabrication.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, in view of Ito et al (US 2018/0002235 A1), hereinafter “Ito,” further inv iew of Lim.
Regarding claim 12, George does not teach that the core substrate is YSZ comprising about 4 mole percent yttrium oxide. However, Ito teaches an YSZ core comprising 4 mol % to 7 mol% yttria (¶ 0011-0013). Again, a prima facie case of obviousness exists in the case of overlapping ranges as discussed in the rejection of claim 1, above. One with ordinary skill in the art would realize that providing such an YSZ core would yield an improved dental ceramic (see ¶ 0015). Therefore, it would have been obvious to have made the core substrate YSZ with 4 mole percent yttria in order to yield an improved dental ceramic.


Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Hoel et al (US 2016/0214165 A1), hereinafter “Hoel.”
Regarding claim 19, George teaches the ceramic particle as discussed in the rejection of claim 1, above, but does not teach the colloidal gel or slurry. However, Hoel teaches a ceramic slurry suitable for 3D printing and a colloidal gel (¶ [0055]-[0056]) where a polymer-solvent gel matrix hosts the colloidal silica and other ceramic particles. Before the effective filing date of the claimed invention, it would have been obvious to have included the ceramic particles in a colloidal gel in order to enable making products via additive manufacturing for a variety of applications as taught by HOEL (abstract, ¶ [0055]-[0056]).
	George is silent with respect to the core comprising ysz or 8ysz, however, as discussed above with respect to Claim 10, Lim teaches including YSZ comprising 8 mol% yttria (¶ 0075). One with ordinary skill in the art would realize that including YSZ with 8 mol% yttria would enable electrode fabrication (see ¶ 0074-0079 & 0082-0085). Therefore, it would have been obvious to have included YSZ doped with 8 mol% yttria in order to enable electrode fabrication, as the core of the zirconia core of George, placed in a colloidal gel suitable to facilitate additive manufacturing methods of fabrication.
Regarding claim 22, modifying George in view of LIM and HOEL as asserted above would have resulted in the invention of Claim 22 wherein the core of the ceramic particle comprises 8ysz and the ceramic particle is present in a colloidal gel ink.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/506235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a ceramic particle comprising a core and a sintering aid film on a surface of the core and wherein the sintering aid film has a thickness of less than three nanometers (Claims 1 and 10 of the reference application). In addition, the remaining claim limitations of the instant Application are obvious over the claims of the reference application in view of the references cited above for the reasons asserted above with respect to the 35 U.S.C. 103 rejections.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729